DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence Compliance/Drawings
The nucleotide sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825.    
	37 CFR 1.821(d) states: “[w]here the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application.
	Figure 8 discloses multiple nucleic acid sequences without citing corresponding sequence identifiers.
	Appropriate correction is required.
	The absence of proper sequence listing did not preclude the examination on the merits however, for a complete response to this office action, applicant must submit the required material for sequence compliance.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 60 be found allowable, claim 81 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claims 60-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 60 and 81 recites, “wherein the HSV vector does not express ICP0, ICP4, ICP22, and ICP27 as immediate early genes”.  These are functional limitations of the HSV vector.  The claims do not recite any structural limitations of the vector that exact these limitations.  Further, an artisan of ordinary skill would understand that this functional limitation is not one present in the wild-type.  As such, the structural limitations that exact the function of not expressing ICP0, ICP4, ICP22, and ICP27 as immediate early genes are not apparent.  These the metes and bound of the claims are not apparent.
Claims 61-80 and 82-85 depend upon claim 60 and thus also comprise these indefiniteness issues.
Regarding claim 61, this claim recites the functional limitations, “the HSV vector further does not express ICP47 as an immediate early gene”.  The claim does not recite any structural limitations that would exact this function.  As such, the metes and bound of the HSV vector structure are indefinite because it is not apparent what the structural 

Claim Interpretation
Independent claims 60 and 81 recite A HSV vector….”wherein the HSV vector does not express ICP0, ICP4, ICP22, and ICP27 as immediate early genes”.  Examiner notes that the artisan of ordinary skill in the HSV vector art understands that, while the genome of an HSV encodes genes for the ICP0, ICP4, ICP22, and ICP27 immediate early proteins, the HSV itself never expresses these proteins.  The art establishes that HSV vectors function by introducing these immediate early protein genes into the host cell it infects so that the host cell expresses these genes and protein.  So to state that the HSV vector “does not express ICP0, ICP4, ICP22, and ICP27 as immediate early genes”, is merely stating a functional property of all HSVs.  For purposes of interpretation, Examiner is interpreting these claims as follows: a HSV vector comprising the structural limitations a polynucleotide encoding one or more transgenes only.  The claim does not recite any structurally limitations regarding the ICP0, ICP4, ICP22, and ICP27 genes or proteins; and given all HSV vectors lack expression these immediate early proteins, the claims are solely reiterating an inherent property of the HSV vector.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(1)  Claim(s) 60-64, 66-70, 78, and 81-85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chattopadhyay 2004 (Brain 127:929-939, 2004).
Regarding claims 60 and 81, Chattopadhyay 2004 discloses a replication incompetent HSV vector comprising a transgene encoding neurotrophic factors, NT-3 and NGF (p. 930, Figure 1).  These disclosure express disclose A HSV vector comprising a polynucleotide encoding one or more transgenes as claimed.  The HSV vector’s genome also comprises mutated forms of the ICP4, ICP22, and ICP27 genes that render them defective, which leave the infected host cell enable to express a functioning ICP4, ICP22, and ICP27 (p. 930, figure 1).  These disclosures expressly disclose the limitations of wherein the HSV vector does not express ICP4, ICP22, and ICP27, as claimed.  Further, all of these disclosures expressly disclose all the recited structural limitations of the claims.  Chattopadhyay 2004 does not disclose that the HSV vector does not express ICP0.  However, all HSV vector lack expression of ICP0 because HSV vector does not “express” these genes; the infected host cells do.  Chattopadhyay 2004 does not expressly disclose that the HSV vector is capable of expressing the one or more transgene for at least 28 days post infection of non-complementing cells with the HSV vector.  However, these limitations are an intended use and a conditional functional property of the claimed HSV vector.  Thus Chattopadhyay 2004 is silent as to whether the transgene is expressed for at least 28 days post-infection.  However, Chattopadhyay 2004 expressly discloses all of the structural limitations of the claim.  Thus absent evidence to the contrary, an artisan of 
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705.

	Regarding claim 61, the claim specifies that the HSV vector does not express ICP47.  As discussed above all HSV vectors do not express ICP47 because the host cells that express immediate early gene, not the HSV vector proper.  As such, inherently the HSV vector does not express ICP47.
	Regarding claim 62, this claim specifies limitations of the non-complementing cell, which are not a structural limitation of the claimed HSV vector but the cells with which the vector is intended to be used.  As such, Chattopadhyay 2004 discloses all of the required structural limitations of the claim.
	Regarding claim 63, Chattopadhyay 2004 discloses both copies of the ICP4 gene have been deleted and the QL2HBT3 vectors is additionally deleted for UL41 and UL5, and does not express ICP22 or ICP27 because of a deletion of the promoter sequences in both genes (p. 930, Fig. 1).  Thus Chattopadhyay 2004 disclose the inactivation deletions as claimed.
	Regarding claim 64, Chattopadhyay 2004 discloses that the ICP4 gene deletion is a complete deletion as discussed above.
	Regarding claim 66-68, Chattopadhyay 2004 discloses that SLN and SHN HSV vectors that solely have the deletions of the ICP4 and ICP22 is an early or beta protein 
	Regarding claims 69 and 70,  Chattopadhyay 2004 discloses inactivating deletions of gene comprised in the UL41 region (p. 930, Fig. 1).  
	Regarding claim 78, Chattopadhyay 2004 discloses a transgene encoding a neurotrophic factor as discussed above.
	Regarding claim 82, Chattopadhyay 2004 discloses a viral stock as claimed.
	Regarding claim 83, Chattopadhyay 2004 discloses that the viral stock was used for both in vitro and in vivo transgene expression (p. 931,col 1, middle paragraph).  Thus Chattopadhyay 2004 discloses a pharmaceutical composition comprising the claimed HSV vector.
	Regarding claim 84-85, Chattopadhyay 2004 expressly discloses an in vitro and in vivo method of expressing a transgene encoding a neurotrophic factor comprising infecting DRG with their HSV vector, such that the neurotrophic factor is expressed (p. p. 931, col 1 middle paragraph; p. 932, Fig 2 and Fig 3).
	In conclusion, the prior art of Chattopadhyay 2004 anticipates the claims because it expressly or inherently discloses all of the structural limitations of the claimed HSV vector.

(2) Claim(s) 60-73 and 79-85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goss (Gene Therapy 16(4):493-501, 2009).
Regarding claims 60 and 81, Goss discloses HSV-1 vector KDββHE that comprises a LacZ transgene and a deletion inactivation of genes for ICP0, ICP4, ICP22 
Regarding claim 61, as previously discussed in the other rejections, HSV-1 do not express the ICP proteins including ICP47.
Regarding claim 62, as previously discussed in the other rejections, dermal fibroblast are not a structural limitation of the claimed vector but rather the cell in which the vector is intended to be used.  Thus Goss as described above discloses all the structural requirements of this claim.
Regarding claims 63-65, Goss describes the claimed inactivation deletions as described above.
Regarding claim 66-68, Goss discloses that the ICP22 gene is being drive by a beta promoter (i.e. early protein gene promoter), as discussed above.  Thus, Goss discloses the limitations of these claims.
Regarding claims 69 and 70, Goss discloses deletion/insertion inactivation of the UL41 gene in the HSV-1 vector.  See figure 1(b). 
Regarding claim 71, Goss discloses deletion of the internal repeat (joint) region.  See Figure 1(b).
Regarding claims 72 and 73, Goss discloses novel targeting ligands have either been inserted into the amino terminus of HSV glycoprotein C(gC)54 or gD55 to achieve targeting of HSV to cell-specific receptors (p. 7 paragraph 1). These disclosures encompass the limitations of claims 72 and 73.

Regarding claim 82, Goss discloses HSV-1 stock as described above.
Regarding claim 83, Goss discloses that this vector is for therapeutic use (figure 1).  Thus Goss discloses the pharmaceutical composition of claim 83. 
Regarding claims 84 and 85, Goss discloses that the infecting Vero cells with HSV-1 vector (figure 1) as well as infecting cells in vivo for gene therapy (p. 5, last two paragraphs).
In conclusion, the prior art of Goss anticipates the claims because it discloses the claimed HSV-1 vector.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 60-70, 74, 75, and 78-85 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000).

Regarding claims 60 and 81, Coffin discloses in other embodiments, non-oncolytic HSV viruses are desirable. These may be replication incompetent viruses. Their function is typically to deliver heterologous genes (i.e. comprises a polynucleotide encoding one or more transgenes) to an individual ([0111]). In particular, for use as a vector in non-oncolytic applications, mutations may be made such that virus regulatory immediate early gene expression is minimised. Thus, the genes encoding ICP4, ICP27, ICP22 and/or ICP0 may be inactivated or deleted either individually or in combination, or mutations in the virion trans-activator protein vmw65 included preventing/reducing its trans-activating ability. In particularly preferred embodiments for non-oncolytic applications, the genes encoding ICP27, ICP0 and ICP4 are deleted (with or without additional deletion/inactivation of ICP22 and/or ICP47), or ICP27 and ICP4 deleted with an inactivating mutation in vmw65, or ICP4 deleted, again with an inactivating mutation in vmw65. Thus, Coffin expressly discloses all of the structural limitations of the claimed HSV vector ([0112]).
Regarding claim 61, Coffin further includes deletion/inactivation of ICP47 as discussed above.  
	Regarding claim 62, it specifies limitations of the non-complementing cells which are not a structural limitation of the claimed HSV vector, but rather a part of the description of the vector’s intended use.  Thus, Coffin expressly discloses all of the structural limitations of claim 62.
	Regarding claims 63, 64 and 65, Coffin discloses the deletion inactivation as discussed above.

	Regarding claims 69 and 70, Coffin discloses preferably, in an HSV strain, said virus lacks a functional UL43 gene, and/or a functional vhs gene, or, in a non-HSV strain, lacks a functional equivalent of UL43 and/or vhs; and optionally, in an HSV strain,, lacks a functional vmw65 gene due to a mutation in said gene which abolishes its transcriptional-activation activity, or, in a non-HSV strain, lacks a functional gene equivalent to vmw65 due to a mutation in said gene which abolishes its transcriptional-activation activity; and optionally lacks at least one functional immediate early gene selected from ICP0, ICP4, ICP22 and ICP27 ([0120]).  The “vhs gene” is also known as the UL41gene.  As such, Coffin expressly discloses further an inactivating deletion of one or more non-essential genes, including the vhs gene or UL41 gene.
	Regarding claims 74 and 75, Coffin discloses heterologous gene are operably linked to a promoter that allows expression in mammalian cells.  The promoter can be one that function in a ubiquitous manner (i.e. constitutive promoter) such as the promoter of beta-actin or tubulin.  The promoter can also be a tissue or cell specific promoter such as the NSE promoter ([0133]-[0135].  Thus Coffin expressly discloses all of the limitation of these claims.
	Regarding claim 78, Coffin discloses that the heterologous gene encodes a polypeptide or antisense RNA (claim 21).  This disclosure encompasses  wherein the one or more transgenes is one or more non-coding RNAs.

	Regarding claims 82, Coffin discloses a viral stock solution of the claimed HSV vector as discussed above.
	Regarding claim 83, Coffin discloses that the virus of their invention is intended to be combine with a pharmaceutically acceptable carrier for administration and therapeutic use ([0149]).  Thus Coffin expressly disclose the limitations of claim 83.
	Regarding claims 84 and 85, Coffin discloses oncolytic treatment and/or gene delivery to cells for therapeutic purposes may then be carried out following direct injection of the vector composition into target tissue (i.e. infecting non-complementing cell directly).  See [0150].  Coffin also discloses infecting cells in vitro and an vivo with the HSV vector of their invention to identify potential therapeutic genes ([0154]).  Thus Coffin discloses a method of expressing the transgene in vitro and in vivo as claimed.
	In conclusion, the prior art of Coffin anticipates the claims because it expressly or inherently discloses all of the structural limitations of the claimed HSV vector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

(1)  Claim 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000), as applied to claims 60-70, 74, 75, and 78-85  above, and further in view of Vilaltra (US 2008/0102087 A1).  
Regarding claim 76, Coffin teaches the HSV vector as described above.  Coffin does not expressly teach that the multiple transgenes are in a polycistronic conformation.  However, at the time of the invention, linking multiple genes together in a polycistronic conformation was well established in the prior art.  For example, Vilalta teaches the use of a polycistronic construct where two or more HSV coding region are transcribed as a single transcript in eukaryotic cells and that it may be constructed by separating the various coding regions with IRES sequences ([252]).
Thus it would have been obvious to an artisan of ordinary skill in the art at the time of effectively filing to place the intended multiple transgenes in the HSV vector of Coffin in a polycistronic configuration using IRES separating the different transgenes to predictably arrive at the HSV vector of claim 76.  The artisan would have had a reasonable expectation of success because the use of polycistronic configurations in expression vectors have long been establish and are predictable in the prior art, as exemplified by Vilatra.  Further the artisan would be motivated to use a polycistronic configuration to separate multiple transgenes in the HSV vector of Coffin because this would allow for transcription of the transgenes as a single transcript, as taught by Vilalta.  Thus, Coffin in view of Vilatra render the instant claim obvious.


(2)  Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000), as applied to claims 60-70, 74, 75, and 78-85  above, and further in view of Brown (Brown et al.  Nature Medicine 12(5):585-591, 2006).  
Regarding claim 77, Coffin does not teach wherein the polynucleotide encoding one or more transgenes comprises one or more binding site for a microRNA.  However, Brown teaches a gene transfer viral vector system that exploits the endogenous miRNA machinery for transgene regulation.  Brown teaches constructing a miRNA-regulated viral vector by inserting four tandom copies of a 23-bp sequence (mirT) with perfect complementarity to miRNAs (enriched in the cells that are not the target cells) into the 3’ region of a GFP expression cassette driven by the ubiquitously expressed PGK promoter.  This design, using multiple copies of a perfectly complementary target (i.e. bind site for a microRNA), is intended to optimization repression of the transgene in the presence of the miRNA (paragraph bridging pp. 585 and 586).  This allowed for intravenous administration of the viral vector with expression of the transgene in non-hematopoietic cells and repression of transgene expression in the hematopoietic lineage cells.  Such miRNA regulation by the addition of miRNA binding sites in the transgene allowed for stable targeted expression of the transgene and removal of expression in cells not intended for expression (abstract and discussion session pp. 589-590).  
Thus as the time of effectively filing, it would have been obvious to an artisan of ordinary skill to introduce tandom copies of a 23-bp sequence (mirT) with 

(2)  Claims 72 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000), as applied to claims 60-70, 74, 75, and 78-85  above, and further in view of Pertel (Pertel and Spear. Journal of Virology 71(10):8024-8028, 1997).
Regarding claims 72 and 73, Coffin teaches the HSV vector as discussed above.  Coffin does not teach that the further comprises a gene encoding a mutant glycoprotein that enhances infectivity or that directs entry through non-canonical receptors.  However, Pertel describes a HSV-1 comprising a mutated gC gene that ablates its ability to be expressed and a missense mutation in gK (abstact; p. 8024, col 2 last paragraph).  These mutations lead to a resistance to gD mediated interference which therefore leads to increased infectivity (abstract; p. 8024, col 2 last paragraph).
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to include the mutations to gC and gK genes, as taught by Pertel, in the 
 
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632